Citation Nr: 1028296	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
stroke to include right sided hemiparesis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches 
claimed as migraines.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress disorder 
(PTSD), depression, and stress. 

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a dental 
disability.

5.  Entitlement to service connection for cervical disc disease 
with fracture of C-5 and muscle spasms, claimed as neck fracture 
with nerve damage.

6.  Entitlement to service connection for a lumbosacral spine 
disability.

7.  Entitlement to service connection for a digestive system 
disorder, to include gastroesophageal reflux disorder and 
irritable bowel syndrome, claimed as gastroenteritis, abdomen 
pain, and melena. 

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a right arm and hand 
disorder, claimed as right wrist arthritis.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1991.  
Subsequently he was a member of the Army National Guard of 
Maryland from August 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 2006 rating decision, the RO denied claims of 
service connection for psychiatric disorders specified as 
depression, stress, and PTSD; lumbosacral spine disability; 
headaches; mild right sided hemiparesis, residuals of stroke; a 
dental disability; and cervical disc disease with fracture of C-5 
and muscle spasms, claimed as neck fracture with nerve damage.  
Except for the claimed psychiatric disorders of depression and 
"stress", the RO denied all of these claims on the basis that 
new and material evidence was not submitted to reopen previous 
final decisions on the respective claims.  The Veteran perfected 
appeals as to each clam denied in the November 2006 rating 
decision. 

Although these matters nominally came before the Board on appeal 
from the November 2006 rating decision, the procedural history 
for all but the dental disability claim actually began prior to 
that, from pending claims denied in a November 1999 rating 
decision from which the Veteran perfected appeals to the Board in 
2000. 

Previously, in the November 1999 rating decision, on the basis 
that new and material evidence had not been received, the RO 
declined to reopen claims (previously denied in a prior final 
decision) for (1) residuals of stroke, and (2) headaches, claimed 
as migraines.  In that decision the RO also denied service 
connection for (1) for cervical disc disease with fracture of C-5 
and muscle spasms, claimed as neck fracture with nerve damage, 
(2) a lumbosacral spine disability, (3) a digestive system 
disorder, to include gastroesophageal reflux disorder and 
irritable bowel syndrome, claimed as gastroenteritis, abdomen 
pain and melena, (4) bilateral hearing loss, and (5) a right arm 
and hand disorder, claimed as right arm and hand surgery, and as 
right wrist arthritis.

In December 1999, the Veteran filed a notice of disagreement from 
the November 1999 rating decision as to each of the seven 
denials.  Thereafter, the RO issued a statement of the case in 
May 2000 on each of the seven issues.  Subsequently, in June 2000 
the Veteran submitted a substantive appeal as to all of the 
denied claims addressed in the statement of the case, thereby 
timely perfecting an appeal as to each of these seven denied 
claims.

Though the Veteran timely appealed from the November 1999 rating 
decision as to the seven claims denied in that decision, these 
appealed claims were never adjudicated in a Board decision.  
These seven claims are therefore still pending claims as they 
have not been finally adjudicated by denial on appellate review.  
See 38 C.F.R. § 3.160(b), (c); Norris v. West, 12 Vet. App. 413, 
422 (1999); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that disability).  
Thus these appealed claims are addressed here as they came from 
the November 1999 rating decision.

In addition, in the November 2006 rating decision, the RO in part 
denied claims of service connection for psychiatric disorders 
specified as depression, stress, and PTSD; and for a dental 
disability.  The claimed depression and stress were denied on the 
merits.  The claims regarding PTSD and a dental disability were 
denied on the basis that new and material evidence had not been 
received to reopen previous denials-denials made in an April 
2005 rating decision, from which the Veteran did not perfect an 
appeal and became final as to the PTSD and dental disability 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Notably, regarding the claimed psychiatric disorders specified as 
depression, stress, and PTSD, when a claimant makes a claim for a 
specific psychiatric disorder, the claimant is seeking service 
connection for an acquired psychiatric disability manifested by 
psychiatric symptoms, regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

Although the RO denied service connection for depression and 
stress on the merits in the November 2006 rating decision, in the 
April 2005 rating decision the RO previously denied service 
connection for a psychiatric disorder and the Veteran did not 
appeal.  A prior final rating decision in April 2005 previously 
addressed service connection for an acquired psychiatric 
disorder.  Thus, before reaching the underlying claim of 
entitlement to service connection for a psychiatric disorder, the 
Board must first determine that new and material evidence has 
been received in order to establish its jurisdiction to review 
the merits of the previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996).

In the decision below, the Board reopens the claims regarding the 
claimed stroke residuals, headaches, and psychiatric disorder; 
and declines to reopen the dental disability claim.  Then, these 
reopened claims and all of the other issues of entitlement to 
service connection on appeal, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a May 2002 application for benefits the Veteran raised a claim 
for service connection for disability of the knees.  This claim 
has not been adjudicated by the RO.  In a November 2009 letter, 
the Veteran raised a claim of entitlement to special monthly 
compensation based on aid and attendance and/or housebound.  
These issues being referred have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied a claim for 
service connection for residuals of a stroke, on the basis that 
there was no evidence the Veteran had suffered a stroke.  The 
Veteran was notified of the decision and of his appellate rights.  
However, he did not appeal.

2.  The evidence received since the July 1998 rating decision 
bears directly on the specific matter under consideration, is 
neither cumulative nor redundant, and is so significant that it 
must be considered to fairly decide the merits of the claim for 
service connection for residuals of stroke to include right sided 
hemiparesis.

3.  In a July 1998 rating decision, the RO denied a claim for 
service connection for headaches claimed as migraines, on the 
basis that there was no evidence that headache symptoms in 
service were related to post-service complaints of migraine 
headaches five years later.  The Veteran was notified of the 
decision and of his appellate rights.  However, he did not 
appeal.

4.  The evidence received since the July 1998 rating decision 
bears directly on the specific matter under consideration, is 
neither cumulative nor redundant, and is so significant that it 
must be considered to fairly decide the merits of the claim for 
service connection for headaches claimed as migraines.

5.  In an April 2005 rating decision, the RO denied a claim for 
service connection for an acquired psychiatric disability, on the 
basis that there was no pertinent diagnosis of an acquired 
psychiatric disorder.  The Veteran was notified of the decision 
and of his appellate rights.  However, he did not appeal.

6.  The evidence received since the April 2005 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for an acquired psychiatric 
disorder.
 
7.  In an April 2005 rating decision, the RO denied a claim for 
service connection for a dental disability, on the basis that 
there was no evidence of record showing any dental conditions 
that were due to another service-connected disability, or due to 
combat wounds or other service trauma, or based on prisoner of 
war (POW) status of less than 90 days. The Veteran was notified 
of the decision and of his appellate rights.  However, he did not 
appeal.
 
8.  The evidence received since the April 2005 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a dental 
disability.


CONCLUSIONS OF LAW

1.  The RO's July 1998 rating decision that denied service 
connection for residuals of a stroke, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the July 1998 rating decision is 
new and material; and the requirements to reopen the Veteran's 
claim for service connection for residuals of stroke to include 
right sided hemiparesis, have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (1997). 
 
3.  The RO's July 1998 rating decision that denied service 
connection for headaches claimed as migraines, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  The evidence received since the July 1998 rating decision is 
new and material; and the requirements to reopen the Veteran's 
claim for service connection for headaches claimed as migraines, 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(1997).  

5.  The RO's April 2005 rating decision that denied service 
connection for an acquired psychiatric disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

6.  The evidence received since the April 2005 rating decision is 
new and material; and the requirements to reopen the Veteran's 
claims for service connection for an acquired psychiatric 
disorder, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

7.  The RO's April 2005 rating decision that denied service 
connection for a dental disability, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

8.  The evidence received since the April 2005 rating decision is 
not new and material; and the requirements to reopen the 
Veteran's claims for service connection for a dental disability, 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that the 
Secretary of VA look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim.  Id.

With respect to the claims here below reopened and remanded to 
the RO, the VCAA is not applicable if further assistance would 
not aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(VA Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's favorable 
decision to the extent of reopening the claims for service 
connection, further assistance is unnecessary to aid the 
appellant in substantiating the reopening of his claims on 
appeal.  The underlying claims for service connection for all but 
the dental disability claim shall be remanded to the RO.  Any 
deficiencies as to notice on these underlying claims shall be 
addressed by the RO at that time.

Regarding the decided claim below on the dental disability claim, 
though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided 
between December 2004, June 2006, September 2006, and October 
2009.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim to reopen on appeal.  The RO has 
provided adequate notice of how effective dates are assigned.  
The claim was subsequently readjudicated most recently in a May 
2007 statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment records, and 
records of medical treatment received privately and from VA. 
 Although the Veteran indicated on his originally submitted VA 
Form 9 that he wanted a Board hearing at the RO, he 
simultaneously wrote that he waived his own appearance.  Several 
copies of a VA Form 9 received later show that the Veteran 
checked the box indicating he wanted a Board hearing at the RO, 
but he then indicated under Travel Board Election Options, that 
he did not want a hearing at the RO.  In sum, it is clear that he 
waived any hearing before the Board.  There is no evidence of any 
VA error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  VA has fulfilled its 
duty to assist the claimant by obtaining identified and available 
evidence needed to substantiate the claims, and, as warranted by 
law.  

II. Claim to Reopen Based on New and Material Evidence

Underlying the claims to reopen on appeal, the Veteran claims 
entitlement to service connection for (1) residuals of stroke to 
include right sided hemiparesis, (2) headaches claimed as 
migraines, (3) an acquired psychiatric disorder, claimed to 
include PTSD, depression, and stress, and (4) a dental 
disability.

Prior to the current appeal, the RO previously denied service 
connection for (1) residuals of stroke, and (2) headaches claimed 
as migraines, in a July 1998 rating decision.  Also, the RO 
previously denied service connection for (3) an acquired 
psychiatric disorder, and (4) a dental disability, in an April 
2005 rating decision.   

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) with 
the decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (2009).  

If not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2009).

Those prior rating decisions therefore became final because the 
appellant failed to perfect a timely appeal from either rating 
decision.  38 U.S.C.A. § 7105(b) and (c). Thus, there is a prior 
final decision on these matters. Therefore, before reaching the 
underlying claims of entitlement to service connection, the Board 
must first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review the 
merits of the previously denied claims.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits. Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  VA is required to 
first review for its newness and materiality the evidence 
submitted by a claimant since the last final disallowance of a 
claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence received after the last final disallowance is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

A.  New and Material Evidence to Reopen Claims Regarding 
Residuals of a Stroke and Headaches

The present appeal regarding the residuals of a stroke and 
headaches claims arises from a claim filed in September 1998 and 
denied by the RO in a November 1999 rating decision.  As defined 
by the regulation in effect when the Veteran filed that claim, 
new and material evidence meant evidence not previously submitted 
to agency decision makers, which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1997).

The last final denial prior to the November 1999 rating decision, 
was a July 1998 rating decision.  In that decision the RO 
declined to reopen a previously denied claim for residuals of a 
stroke, and denied a claim for headaches/migraine.  The RO 
determined essentially that the evidence of record at that time 
did not show that the Veteran had suffered a stroke; and did not 
show that headache symptoms in service were related to post-
service complaints of migraine headaches some five years later.

The evidence available at the time of the July 1998 rating 
decision included service personnel records (DD Form 214); 
service treatment records; private and VA treatment records; the 
report of a November 1995 VA examination for neurological 
disorders; lay statements of the Veteran and others; and a 
document from the Florida Department of Labor and Employment 
Security, Office of Disability Determinations. 

Evidence available at the time of the July 1998 rating decision 
includes the following that are representative of the evidence of 
record at that time.  Service treatment records show the Veteran 
was seen three times in early February 1990 for complaints of 
migraine for the previous few days.  At the time, the assessments 
included headache, stress induced, and adjustment reaction; 
stress reaction; adjustment reaction; and headaches.  

After service, VA treatment records show that the Veteran was 
seen in January 1995 for complaints of throbbing headaches off 
and on for six years; with episodes of numbness to one side of 
the body, lasting two to six hours.  The headaches included 
photophobia and scotomata.  

The report of private treatment in June 1995 shows complaints of 
headache for two days.  A magnetic resonance imaging (MRI) report 
that month contains an impression of changes in the left 
occipital region that are most likely an old infarct although 
other etiologies are not entirely excluded.   

The report of a November 1995 VA examination shows that the 
Veteran reported complaints of right sided weakness associated 
with a previous stroke, which he reported occurred about six 
months prior to his discharge from service.  After examination, 
the report contains a diagnosis of probable migraine cephalgia; 
certainly must rule out again psychophysiological reaction.

An April 1997 VA report of hospitalization contains diagnoses 
including headaches, and reported history of a stroke with right 
sided weakness with a normal MRI in 1995.

The evidence received since the time of the July 1998 rating 
decision includes VA and private treatment records received since 
the July 1998 rating decision.  These include the VA report of a 
June 1995 computed tomography (CT) scan, which contains an 
impression of area of diminished attenuation left occipital area 
that is suspect for an infarct.  A VA primary care note in 
September 1998 shows the Veteran reported a history of migraine 
headaches since 1987; and he had a CT in 1995 showing diminished 
attenuation in the left occipital region, and a MRI in September 
1998 showing an old infarct in this area.   

Subsequent private treatment and evaluation records include 
diagnoses of (1) hemiparesis; history of head trauma; history of 
left occipital infarct confirmed by September 1998; complex 
migraine headaches, per patient (June 2004), (2) history of old 
stroke with right hemiparesis (January 2005). 

The evidence not previously submitted to agency decision makers 
at the time of the July 1998 rating decision, bears directly and 
substantially upon the specific matters under consideration.  In 
the July 1998 rating decision, the RO determined essentially that 
the evidence of record at that time did not show that the Veteran 
had suffered a stroke; and did not show that headache symptoms in 
service were related to post-service complaints of migraine 
headaches some five years later.   

The additional evidence received since that decision indicates 
that there was a stroke sometime, and there was headache 
symptomatology following service, which may be associated with 
the complaints in service.  Thus, there is new evidence since 
that decision that bears directly and substantially upon the 
specific matters under consideration-whether there had been a 
stroke; and headache symptomatology postservice showing to some 
extent continuity of symptoms.  Moreover, the records received 
since the July 1998 rating decision on the whole is neither 
cumulative nor redundant, and in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of these two 
claims.  38 C.F.R. § 3.156(a) (1997).

B.  Underlying Claims Regarding Psychiatric Disorder and Dental 
Disability

With claims to reopen filed on or after August 29, 2001, as is 
the case regarding the psychiatric disorder and dental disability 
claims, "new" evidence is defined as evidence not previously 
submitted to agency decision makers; and "material" evidence is 
defined as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 (2009).  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

The last final decision on the psychiatric disorder and dental 
disability claims is the April 2005 rating decision.  To address 
the question of whether such evidence has been received regarding 
the psychiatric claim, it is important to be aware of what 
evidence would be material in this case in which the underlying 
claim essentially is to establish entitlement to service 
connection for an acquired psychiatric disorder to include PTSD.

i.  Psychiatric Disability

If the claimed psychiatric disorder is PTSD, then a grant of 
service connection requires that other criteria must be met 
pursuant to 38 C.F.R. § 3.304(f).  

In the April 2005 rating decision the RO denied service 
connection for an acquired psychiatric disorder of PTSD on the 
basis that the evidence did not show that the disability had been 
diagnosed.  The Board must evaluate the evidence available at the 
time of the April 2005 rating decision, in comparison with 
evidence since then, to determine whether new and material 
evidence has been received since that rating decision.  

The question is whether evidence received that was not previously 
submitted to agency decision makers at the time of the April 2005 
rating decision, relates to an unestablished fact necessary to 
substantiate the claim; and is neither cumulative nor redundant 
of the evidence of record at the time of the April 2005 denial, 
and also raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. 
§ 3.156 (2009).

Basically, that would include any evidence relating to the 
unestablished facts: a diagnosis of an acquired psychiatric 
disorder to include a confirmed diagnosis of PTSD; as well as 
evidence linking such diagnosis to service, to include such 
evidence pertaining to PTSD meeting criteria under 38 C.F.R. § 
3.304(f).

The evidence available at the time of the April 2005 rating 
decision included service treatment records; and private and VA 
treatment and examination reports.  Service treatment records 
include assessments of stress reaction and adjustment reaction.  
It does not appear that this constitutes a diagnosis of a chronic 
psychiatric disorder.

Private treatment records include a June 2004 medical discharge 
notice, which contains an Axis I diagnosis of rule out adjustment 
disorder, unspecified; rule out delusional disorder, persecutory 
type; rule out cocaine abuse; and on Axis II, adult antisocial 
behavior; rule out personality disorder, not otherwise specified; 
with antisocial and paranoid features.  

In sum, the evidence available at the time of the April 2005 
rating decision does not include a definite diagnosis of any 
acquired psychiatric disorder.  The medical records available at 
that time only contain diagnoses to "rule out" a cited 
condition, which is not a diagnosis.  None of that evidence 
contains a diagnosis of an acquired psychiatric disorder, to 
include PTSD.  

To the extent of any evidence of a personality disorder, VA law 
does not, however, permit service connection for congenital or 
developmental abnormalities, such as personality disorders.  
Personality disorders are not considered "diseases or injuries" 
within the meaning of applicable legislation.  Thus, a 
personality disorder does not constitute a disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).

Review of the record since that rating decision shows that 
evidence has been received since then containing a diagnosis of 
an acquired psychiatric disorder, diagnosed as adjustment 
disorder with mixed disturbance of emotions and conduct.  This is 
contained in a March 2006 private evaluation report. 

This evidence received since the April 2005 rating decision 
pertaining to an acquired psychiatric diagnosis, was not 
available at the time of the rating decision, and relates to 
unestablished facts necessary to substantiate the claim: a 
diagnosis of an acquired psychiatric disorder diagnosed as 
adjustment disorder with mixed disturbance of emotions and 
conduct.  That evidence is neither cumulative nor redundant of 
the evidence of record at the time of the April 2005 denial; and 
also raises a reasonable possibility of substantiating the claims 
as there is now met a criterion for the claim as to a diagnosis 
of an acquired psychiatric disorder.  See 38 C.F.R. § 3.156.

ii.  Dental Disability

The Veteran essentially claims there is new and material evidence 
to reopen a previously denied claim for service connection for a 
dental disability.  In this case, the Veteran essentially alleges 
that an in-service trauma caused a dental disability.  

In a March 1999 rating decision the RO denied the Veteran's claim 
on the basis that the evidence of record failed to show a dental 
injury resulting from trauma during service, noting that service 
treatment records did not show any findings regarding dental 
trauma, or complaints or diagnosis of any dental injury.  
Subsequently in an April 2005 rating decision, the RO determined 
that the evidence of record failed to show any dental conditions 
that were due to another service-connected disability, or due to 
combat wounds or other service trauma, or based on POW status of 
less than 90 days.  

These rating decisions became final as the Veteran did not 
perfect an appeal as to either.  The evidence of record at the 
time of the last final denial, in April 2005, shows no indication 
of any inservice dental condition due to trauma.  There is only a 
dental record in August 1992 stating in part, "traumatic 
occlusion on right side."  

The evidence of record added to the claims files since the April 
2005 rating decision shows no medical evidence indicating that 
any current dental condition was due to another service-connected 
disability, or due to combat wounds or other service trauma, or 
that a grant could be based on POW status of less than 90 days.  
There was no evidence that the previous inservice dental 
treatment record description of "traumatic occlusion on right 
side" addressed a condition that was due to a trauma causing 
dental injury.

Although a June 2004 private treatment record includes an Axis 3 
diagnosis of gingivitis, there is no new evidence added since the 
April 2005 rating decision showing that this condition was due to 
trauma or a service-connected disability.

In sum, the evidence received since the April 2005 rating 
decision does not relate to an unestablished fact necessary to 
substantiate the claim, evidence of a present dental disability 
that is associated with one of the factors discussed necessary 
for a grant of benefits.  38 C.F.R. § 3.156 (2009); see also 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2009).  Furthermore, the 
evidence received since the April 2005 rating decision does not 
raise a reasonable possibility of substantiating the claim.  
There is little or no evidence received since then and as 
discussed above, the evidence received does not meet any criteria 
that would raise a reasonable possibility of substantiating the 
claim.

C.  Conclusion

Based on the foregoing, the Board has determined that new and 
material evidence has been added to the record with respect to 
the claims for service connection for (1) residuals of stroke to 
include right sided hemiparesis, (2) headaches claimed as 
migraines, and (3) an acquired psychiatric disorder, claimed to 
include PTSD, depression, and stress.  Therefore, these three 
previously denied claims are reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).   

However, the Board cannot, at this point, adjudicate these 
reopened claims, as further assistance to the Veteran is required 
to comply with the duty to assist.  This is detailed in the 
REMAND below.

The Board, however, has determined that new and material evidence 
has not been added to the record with respect to the claim for 
service connection for a dental disability.  Accordingly, the 
Board finds that the evidence received after the April 2005 
decision is not new and material and does not serve to reopen the 
claim for entitlement to service connection for a dental 
disability.  Therefore, the appellant's claim of entitlement to 
entitlement to service connection for a dental disability is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the 
previously denied claim for service connection for  residuals of 
stroke to include right sided hemiparesis; the claim is reopened.  
To this extent, the appeal is granted.

New and material evidence has been received to reopen the 
previously denied claim for service connection for headaches 
claimed as migraines; the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence has been received to reopen the 
previously denied claim for service connection for an acquired 
psychiatric disorder; the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence not having been received to reopen the 
previously denied claim of entitlement to service connection for 
a dental disability, the appeal is denied. 


REMAND

In light of the Board's decision reopening service connection for 
(1) residuals of stroke to include right sided hemiparesis, (2) 
headaches claimed as migraines, and (3) an acquired psychiatric 
disorder, a remand of these underlying service connection claims 
is necessary to accord the RO an opportunity to adjudicate these 
issues on a de novo basis.  

The Veteran also claims entitlement to service connection for (1) 
cervical disc disease with fracture of C-5 and muscle spasms, 
claimed as neck fracture with nerve damage; and (2) a digestive 
system disorder, to include gastroesophageal reflux disorder and 
irritable bowel syndrome, claimed as gastroenteritis, abdomen 
pain and melena.  

The Veteran perfected an appeal from the November 1999 rating 
decision as to these claims.  In that rating decision, the RO 
denied these claims on the basis that they were each "not well 
grounded."  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the "well grounded" requirement, and provided for 
the re-adjudication of claims denied as not well grounded between 
July 1999 and November 2000.  
 
VCAA authorized VA to readjudicate claims that had been denied as 
not well-grounded between July 14, 1999, and November 9, 2000 
(such as in the November 1999 rating decision), provided that VA 
initiated the readjudication by November 9, 2002.  VCAA, § 
7(b)(1), 114 Stat. at 2099-2100.  When undertaken, the claim is 
readjudicated as if the denial had not been made. Id.  

In a February 2001 letter, the RO notified the Veteran of VCAA 
and of what evidence was needed to make a decision of the 
Veteran's claims.  However, these two claims were never 
readjudicated by the RO at that time,  nor adjudicated on appeal 
by the Board after the Veteran perfected his appeal by filing his 
substantive appeal in June 2000.  

The RO later readjudicated the claim for service connection for 
the cervical disc disease with fracture of C-5 and muscle spasms; 
but it erroneously held the claim to a new and material evidence 
standard.  Given that the cervical spine and digestive system 
disability claims have not been adjudicated appropriately, on the 
merits, a remand of both claims for this purpose is necessary.

Also, a large number of medical records have been received 
following issuance of the May 2000 statement of the case 
regarding the claims for service connection for the claimed 
digestive system disorder, bilateral hearing loss, and right arm 
and hand disorder, claimed as right arm and hand surgery, and as 
right wrist arthritis. 

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at the 
time of the hearing.  The Veteran has not waived his right to 
preliminary review by the RO.  See 38 C.F.R. § 20.1304(c) (2009).  

The Veteran claims entitlement to service connection for a lumbar 
spine disability.  Review of the claims file shows that during 
service the Veteran was seen and treated a number of times 
between January 1988 and July 1989 for low back pain complaints, 
assessed as lumbar muscle pain/strain; low back pain with 
possible sacroiliac joint dysfunction; muscle spasm; and 
mechanical back pain.  After service, private treatment records 
dated from 1995 to 1998 shows low back symptomatology.  These 
records include a September 1995 report of radiology examination 
containing impressions including in part, severe disc 
degeneration from L1 to L5-S1, not associated with herniated disc 
or spinal stenosis.  Subsequent private treatment records in 
March 1998 show that lumbosacral abnormality was present.

Based on the foregoing, a remand is necessary to obtain any 
additional medical records, and to provide an opinion on this 
matter as to etiology.  Thereafter, the RO should afford the 
Veteran an examination, for the purpose of obtaining a medical 
opinion as to the likely etiology of any current lumbosacral 
spine condition.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter to 
notify him of any previously omitted 
information or lay or medical evidence that 
is necessary to substantiate the claims on 
appeal.  This letter must advise the Veteran 
of what information or evidence he should 
provide and what information or evidence VA 
will attempt to obtain on his behalf.  The 
corrective VCAA notice should also comply 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006.  

2.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received after service for his 
claimed (1) residuals of stroke to include 
right sided hemiparesis, (2) headaches 
claimed as migraines, (3) acquired 
psychiatric disorder, (4) cervical disc 
disease with fracture of C-5 and muscle 
spasms, claimed as neck fracture with nerve 
damage; (5) digestive system disorder, 
disorder, to include gastroesophageal reflux 
disorder and irritable bowel syndrome, 
claimed as gastroenteritis, abdomen pain and 
melena, (6) bilateral hearing loss, (7) right 
arm and hand disorder, and (8) lumbosacral 
spine disability.

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R § 3.159 (2009).

3.  Schedule the Veteran for VA examination 
of his lumbosacral spine by an appropriate 
medical doctor specialist to determine the 
nature and etiology of any lumbosacral spine 
condition.  All studies deemed appropriate in 
the medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies. The examiner should elicit from the 
Veteran a narrative of his history of 
relevant symptoms during and since his period 
of active service.

For any lumbosacral spine/low back disability 
diagnosed, the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is at 
least as likely as not) that such disability 
began or was permanently worsened during 
active service, and/or was the result of an 
inservice injury or disease; or in the case 
of arthritis, became manifest to a degree of 
10 percent within one year from date of 
termination of active service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
addressing whether or not any current 
lumbosacral disability is related to service. 
In this regard, a discussion of the service 
treatment record evidence of treatment during 
the Veteran's active service.  

4.  After completion of the requested 
examination, the AOJ should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, it should be returned to the 
examiner.

5.  Conduct any additional development deemed 
appropriate by the AOJ regarding any of the 
claimed disabilities on appeal subject to 
this remand.

6.  Thereafter, adjudicate on a de novo basis 
the claims for service connection for (1) 
residuals of stroke to include right sided 
hemiparesis, (2) headaches claimed as 
migraines, and (3) acquired psychiatric 
disorder.  

Readjudicate the claims on appeal for service 
connection for (1) cervical disc disease with 
fracture of C-5 and muscle spasms, claimed as 
neck fracture with nerve damage; (2) 
digestive system disorder, disorder, to 
include gastroesophageal reflux disorder and 
irritable bowel syndrome, claimed as 
gastroenteritis, abdomen pain and melena, (3) 
bilateral hearing loss, (4) right arm and 
hand disorder, and (5) lumbosacral spine 
disability.  

If a claim is not granted, issue the Veteran 
a supplemental statement of the case on the 
claim.  Allow an appropriate period of time 
for the Veteran to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


